Citation Nr: 1222719	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-33 680	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus, including whether separate ratings are warranted for associated hypertension and bilateral cataracts.

2.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the left lower extremity prior to March 27, 2009, and a rating higher than 20 percent since.

3.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the right lower extremity prior to March 27, 2009, and a rating higher than 20 percent since.


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Since they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In the June 2012 Written Brief Presentation, the Veteran's representative presented various arguments and requested another VA compensation examination regarding these increased-rating claims.  He alleged that the VA surgical resident who had performed the March 2009 eye examination was not authorized to practice medicine for several months.  He also alleged that other examiners did not perform the type of comprehensive testing and evaluation - namely, an electromyograph (EMG), needed to properly assess the true severity of the diabetic peripheral neuropathy affecting the Veteran's lower extremities.  As well, he pointed out there are outstanding VA outpatient records that need to be obtained and considered, although he failed to provide any dates of this outpatient evaluation and treatment.

The record contains VA outpatient records dating from 2002 through 2008.  However, in preliminarily reviewing the claims file, there are indeed indications of outstanding VA outpatient records.  For instance, VA records obtained by the RO in September 2007 show the Veteran was scheduled for outpatient clinic appointments the following month, so in October 2007.  Other VA outpatient records dated in April 2008 also refer to October 2007 medical evaluations.  

However, the claims file does not contain any clinical records of these evaluations.  VA has been put on notice that there are additional VA medical records pertaining to evaluation or treatment of the disabilities at issue, so these additional records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the file, since VA maintained and generated, even if not physically in the file).

The Veteran's representative also noted that the claims file was not available at some of the VA compensation examinations that were performed during the course of this appeal, such as during the May 2005 diabetes mellitus examination, October 2006 peripheral nerve examination, July 2007 diabetes mellitus examination, and during the February 2008 peripheral nerve examination.  Review of the claims file, in and of itself, is not a prerequisite to an adequate VA compensation examination.  See VAOGCPREC 20-95 (July 14, 1995) (VA examiner must review a claimant's prior medical records only when such review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  This is because there are other viable means of obtaining a credible history of the disability, such as if the examiner has previously had occasion to evaluate or treat the Veteran or if the Veteran himself provides a credible history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (wherein the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran).  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.


There are, however, times when review of the claims file is essential, such as when it would reveal pertinent facts that would not otherwise be considered that might affect the outcome of the opinion offered or the underlying basis of it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  In the Neives-Rodriguez decision, the Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  So review of the claims file has its place, though not necessarily required in each and every case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  Here, the claims file was indeed available to the VA examiner who conducted the most recent diabetes mellitus examination in March 2009.


Nevertheless, in light of the fact that it has been more than 3 years since that last diabetes mellitus examination, and even longer, 4 years, since the peripheral nerve examination, and given the Veteran's contentions of worsening symptoms since, the Board finds he should be reexamined to reassess the severity of his disabilities.  When, as here, a claimant alleges that his service-connected disabilities have worsened since their last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities at issue.  If he has, and the records are not already in the file, then obtain them with his cooperation.  These records should include, but are not limited to, any VA outpatient records dated since 2007.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule all necessary additional VA compensation examinations to reassess the severity of the Type II Diabetes Mellitus and its attendant complications, including especially the associated lower extremity peripheral neuropathy, but also the hypertension, cataracts/retinopathy, etc.

The claims file, including a complete copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination for the pertinent history of these disabilities.  All indicated testing and evaluation must be performed and all clinical findings reported in detail and correlated to a specific diagnosis.

It is essential the examiner discuss the underlying medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file.

The Veteran is hereby advised that failure to report for these additional VA examinations, without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


